DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Germany on 01/21/2016 and 05/27/2016. It is noted, however, that applicant has not filed a certified copy of the 05/27/2016 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-48, 51-52, 55-62, 64, 66, 69-75 and 77-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von der Lippe et al. (US 2013/0080000) in view of Huster et al. (US 2009/0044505).

Regarding claim 41, 

A system comprising:
a construction machine (Von der Lippe: Fig 1a, 2a; milling device 1; [0037]; [0041]) having an image-recording device arranged at the construction machine  (Von der Lippe: Fig 2a; sensor camera 13; [0041]) and aligned at least towards a loading space of a transport vehicle (Von der Lippe: Fig 1a-2b; sensor camera 13 angled above filling opening of transport container 3 of transport vehicle 2; [0037]; [0041]);
wherein data recorded by the image-recording device are transmitted to a reception and display device arranged at or in the construction machine (Von der Lippe: Fig 2a-b, 6; [0041]-[0042]; camera 13 is connected to control unit 15 that controls display 16), by means of a transmission device arranged at the construction machine (Von der Lippe: Fig 2a-b, 6; [0011]; [0041]-[0042]; dashed lines, such as connecting line 15’ and other connection lines that connect camera 13 control unit 15 and display 16).

Von der Lippe fails to teach:
wherein data recorded by the image-recording device are transmitted to a reception and display device arranged at or in the transport vehicle, by means of a transmission device arranged at the construction machine.

Huster teaches:
transport vehicle, by means of a transmission device arranged at the construction machine (Huster: Fig 1; [0036]; [0053]; electro-optical device 18 connected to signal processing device 22, via wires or wirelessly, that is connected to monitor 63 in driver’s cab 62 of tractor 24).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Huster with Von der Lippe.  Providing for a transport vehicle user to view container images from a working machine, as in Huster, would benefit the Von der Lippe teachings by allowing for the transport vehicle user to confirm the load from a high view point and enhance communication between the working machine and transport vehicle.  Additionally, this is the application of a known technique, providing for a transport vehicle user to view container images from a working machine, to a known device ready for improvement, the Von der Lippe device, to yield predictable results.

Regarding claim 42, 
Von der Lippe in view of Huster teaches:


Regarding claim 43, 
Von der Lippe in view of Huster teaches:
The system of claim 41, wherein the construction machine further comprises a conveyor and that the image-recording device is also aligned towards the conveyor (Von der Lippe: Fig 2a-b, 5a; [0037]; [0041]; conveyor belt 10; detection cone 14 of sensor camera 13; Huster; Fig 1, 4-5; [0035]).

Regarding claim 44, 
Von der Lippe in view of Huster teaches:
The system of claim 41, wherein the construction machine further comprises a conveyor and the image-recording device is arranged at the conveyor (Von der Lippe: Fig 2a-b, 5a; [0037]; [0041]; conveyor belt 10; detection cone 14 of sensor camera 13; Huster; Fig 1, 4-5; [0035]).

Regarding claim 45, 
Von der Lippe in view of Huster teaches:
The system of claim 41, wherein the construction machine comprises a receptacle and the image-recording device is also aligned towards the 

Regarding claim 46, 
Von der Lippe in view of Huster teaches:
The system of claim 41, wherein the image-recording device comprises at least one camera for recording an image stream (Von der Lippe: Fig 2a; sensor camera 13; [0041]; Huster: Fig 1; [0036]; [0045]-[0054]; electro-optical device 18).

Regarding claim 47, 
Von der Lippe in view of Huster teaches:
The system of claim 46, wherein the at least one camera comprises one or more of: a video camera with a wide-angle lens, an infrared camera, a stereoscopic camera, and a PMD camera (Von der Lippe: [0022]; [0041]; Huster: [0017]; [0021]; [0046]-[0047]).

Regarding claim 48, 
Von der Lippe in view of Huster teaches:
The system of claim 46, further comprising one or more of: at least one illuminant arranged at or next to the at least one camera; and at least one 

Regarding claim 51, 
Von der Lippe in view of Huster teaches:
The system of claim 41, wherein the image-recording device comprises two cameras or one camera with two viewing angles for creating two subset image streams (Von der Lippe: [0022]; [0041]; Huster: [0021]; [0046]-[0047]).

Regarding claim 52, 
Von der Lippe in view of Huster teaches:
The system of claim 41, wherein the transmission device further transmits data to the reception and display device relating to a milling material. (Von der Lippe: [0037]-[0038]).

Regarding claim 55, 
Von der Lippe in view of Huster teaches:
The system of claim 41, further comprising an evaluation unit configured to evaluate the data of the image-recording device and determine one or more of: a filling level in the loading space; a distance between the construction machine and the transport vehicle; and a point of impingement of material in the loading 

Regarding claim 56, 
Von der Lippe in view of Huster teaches:
The system of claim 55, wherein the transmission device further transmits to the reception and display device data determined by the evaluation unit (Von der Lippe: Fig 2a-b, 6; [0041]-[0042]; Huster: Fig 1; [0036]; [0053]), said data determined by the evaluation unit comprising one or more of: start or stop signals for a driver of the transport vehicle; a mass of the loaded milling material; and a collision warning (Von der Lippe: [0038]; [0042]; [0046]; [0049]; [0051]-[0052]; Huster: [0038]; [0047]-[0049]).

Regarding claim 57, 
Von der Lippe in view of Huster teaches:
The system of claim 55, wherein the evaluation unit is configured to determine, as a function of a point of impingement of the material in the loading space and/or as a function of a distance between the construction machine and the transport vehicle, a start or stop signal (Von der Lippe: [0038]-[0039]; [0049]; [0051]-[0052]) which is transmitted to the reception and display device via the transmission device (Von der Lippe: Fig 2a-b, 6; [0041]-[0042]; Huster: Fig 1; [0036]; [0053]).

Regarding claim 58, 
Von der Lippe in view of Huster teaches:
The system of claim 41, wherein the reception and display device is a portable computer (Von der Lippe: Fig 2a-b, 6; [0041]-[0042]; Huster: [0053]).

Regarding claim 59, 
Von der Lippe in view of Huster teaches:
The system of claim 41, further comprising a first storage device arranged at the construction machine, wherein the reception and display device comprises a second storage device, and wherein the data transmitted to the reception and display device is stored in one or more of the first storage device and the second storage device (Huster: [0014]; [0026]; [0038]; [0044]; [0050]; [0053]).

Regarding claim 60, 
Von der Lippe teaches:
A method for displaying an image stream during the loading or unloading of a transport vehicle, the method comprising:
recording images with an image-recording device (Von der Lippe: Fig 2a; sensor camera 13; [0041]) mounted at a construction machine (Von der Lippe: Fig 1a, 2a; milling device 1; [0037]; [0041]) and aligned at least towards a loading space of the transport vehicle (Von der Lippe: Fig 1a-2b; sensor camera 13 
transmitting, receiving and displaying the data recorded with the image-recording device on a reception and display device arranged at or inside the construction machine (Von der Lippe: Fig 2a-b, 6; [0011]; [0041]-[0042]; camera 13 is connected to control unit 15 that controls display 16; dashed lines, such as connecting line 15’ and other connection lines that connect camera 13 control unit 15 and display 16).

Von der Lippe fails to teach:
transmitting, receiving and displaying the data recorded with the image-recording device on a reception and display device arranged at or inside the transport vehicle.

Huster teaches:
transmitting, receiving and displaying the data recorded with the image-recording device on a reception and display device arranged at or inside the transport vehicle (Huster: Fig 1; [0036]; [0053]; electro-optical device 18 connected to signal processing device 22, via wires or wirelessly, that is connected to monitor 63 in driver’s cab 62 of tractor 24).



Regarding claim 61, 
Von der Lippe in view of Huster teaches:
The method of claim 60, further comprising simultaneous displaying at least two subset image streams on a screen of the reception and display device, wherein each subset image stream contains a separate subset of images from the image stream (Von der Lippe: [0022]; [0041]; Huster: [0021]; [0046]-[0054]).

Regarding claim 62, 
Von der Lippe in view of Huster teaches:
The method of claim 60, wherein the image-recording device is aligned pointing away from the construction machine (Von der Lippe: Fig 2a-b, 

Regarding claim 64, 
Von der Lippe in view of Huster teaches:
The method of claim 60, further comprising specifying one or more of: at least one illuminant arranged at or next to the image-recording device; and at least one mirror placed in a field of view of the image-recording device wherein an observable area is selectively enlarged (Huster: [0028]; [0058]; claims 28-31).

Regarding claim 66, 
Von der Lippe in view of Huster teaches:
The method of claim 60, wherein data relating to a milling material is also transmitted to the reception and display device (Von der Lippe: [0037]-[0038]).

Regarding claim 69, 
Von der Lippe in view of Huster teaches:
The method of claim 60, further comprising:
determining data comprising one or more of: start or stop signals for the driver of the transport vehicle; a mass of the loaded milling material; and a 
transmitting the determined data to the reception and display device in addition to the data recorded by the image-recording device (Von der Lippe: [0038]; [0042]; [0046]; [0049]; [0051]-[0052]; Huster: [0038]; [0047]-[0049]; [0053]).

Regarding claim 70, 
Von der Lippe in view of Huster teaches:
The method of claim 69, further comprising storing the data recorded by the image-recording device, and/or the determined data, in a first storage device arranged at the construction machine, and/or in a second storage device arranged at the reception and display device (Huster: [0014]; [0026]; [0038]; [0044]; [0050]; [0053]).

Regarding claim 71, 
Von der Lippe in view of Huster teaches:
The method of claim 60, further comprising evaluating the image data and determining one or more of: a filling level in the loading space; a distance between the construction machine and the transport vehicle; and a point of impingement of material in the loading space (Von der Lippe: [0042]; [0046]; [0049]; [0051]-[0052]; Huster: [0038]; [0047]-[0049]).

Regarding claim 72, 
Von der Lippe in view of Huster teaches:
The method of claim 71, wherein a start or stop signal is determined as a function of the point of impingement of the material in the loading space and/or as a function of the distance between the construction machine and the transport vehicle (Von der Lippe: [0038]-[0039]; [0049]; [0051]-[0052]), and further transmitted to the reception and display device (Von der Lippe: Fig 2a-b, 6; [0041]-[0042]; Huster: Fig 1; [0036]; [0053]).

Regarding claim 73, 
Von der Lippe in view of Huster teaches:
The method of claim 60, wherein the reception and display device is a portable computer (Von der Lippe: Fig 2a-b, 6; [0041]-[0042]; Huster: [0053]).

Regarding claim 74, 
Von der Lippe in view of Huster teaches:
The method of claim 60, wherein an image stream is displayed on no less than two screens (Huster: [0053]).

Regarding claim 75, 
Von der Lippe in view of Huster teaches:


Regarding claim 77, 
Von der Lippe teaches:
A system comprising:

A system comprising:
a construction machine (Von der Lippe: Fig 1a, 2a; milling device 1; [0037]; [0041]) having a first computing device arranged thereon (Von der Lippe: Fig 2a-b, 6; [0042]; control unit 15); 
an imaging device comprising one or more cameras aligned at least towards a loading space of a transport vehicle (Von der Lippe: Fig 1a-2b; sensor camera 13 angled above filling opening of transport container 3 of transport vehicle 2; [0037]; [0041]), wherein the imaging device is in operable communication with the first computing device Von der Lippe: Fig 2a-b, 6; [0041]-[0042]; camera 13 is connected to control unit 15 that controls display 16);
a second computing device associated with a driver of the construction vehicle and having a programmed mobile application residing thereon (Von der Lippe: Fig 2a-b, 6; [0042]; display device 16), wherein at least image 

Von der Lippe fails to teach:
a second computing device associated with a driver of the transport vehicle and having a programmed mobile application residing thereon, wherein at least image data corresponding to images captured by the one or more cameras are transmitted to the second computing device via the first computing device and a wireless transmission medium and displayed on a display unit of the second computing device.

Huster teaches:
a second computing device associated with a driver of the transport vehicle and having a programmed mobile application residing thereon, wherein at least image data corresponding to images captured by the one or more cameras are transmitted to the second computing device via the first computing device and a wireless transmission medium and displayed on a display unit of 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Huster with Von der Lippe.  Providing for a transport vehicle user to view container images from a working machine, as in Huster, would benefit the Von der Lippe teachings by allowing for the transport vehicle user to confirm the load from a high view point and enhance communication between the working machine and transport vehicle.  Additionally, this is the application of a known technique, providing for a transport vehicle user to view container images from a working machine, to a known device ready for improvement, the Von der Lippe device, to yield predictable results.

Regarding claim 78, 
Von der Lippe in view of Huster teaches:
The system of claim 77, wherein the at least image data transmitted to the second computing device comprises subset image streams for different locations associated with the transport vehicle (Von der Lippe: [0022]; [0041]; Huster: Fig 1-2; [0017]; [0021]; [0046]-[0047]), said subset image streams being displayed on the display unit of the second computing device (Huster: [0053]).

Regarding claim 79, 
Von der Lippe in view of Huster teaches:
The system of claim 78, wherein the displayed subset image streams comprise selectively generated indicators associated with a collision between the construction machine and the transport vehicle as predicted by the first computing device (Von der Lippe: [0038]; [0049]; [0052).

Regarding claim 80, 
Von der Lippe in view of Huster teaches:
The system of claim 77, wherein the construction machine further comprises a conveyor, and the one or more cameras are pivotable along with and in a direction of the conveyor with respect to the loading space, and further configured to maintain an alignment of the one or more cameras relative to a plane of the ground (Von der Lippe: Fig 2a-b, 5a; [0037]; [0041]; conveyor belt 10; detection cone 14 of sensor camera 13; Huster; Fig 1, 4-5; [0035]).

Claims 53-54 and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von der Lippe et al. (US 2013/0080000) in view of Huster et al. (US 2009/0044505) and Marsolek et al. (US 2017/0009408).

Regarding claims 53-54, 

The system of claim 41 (as shown above),

Von der Lippe in view of Huster fails to teach:
wherein the transmission device further transmits messages from a driver of the construction machine to a driver of the transport vehicle comprising start or stop signals specified by the driver of the construction machine for the driver of the transport vehicle; wherein the reception and display device comprises a second transmission device, and that a second reception device is arranged at the construction machine so that messages can be sent from a driver of the transport vehicle to a driver of the construction machine via the second transmission device.

Marsolek teaches:
wherein the transmission device further transmits messages from a driver of the construction machine to a driver of the transport vehicle comprising start or stop signals specified by the driver of the construction machine for the driver of the transport vehicle; wherein the reception and display device comprises a second transmission device, and that a second reception device is arranged at the construction machine so that messages can be sent from a driver of the transport vehicle to a driver of the construction machine via the second transmission device (Marsolek: Fig 3; [0034]; [0053]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Marsolek with Von der Lippe in view of Huster.  Providing for enhanced communication between vehicles, as in Marsolek, would benefit the Von der Lippe in view of Huster teachings by allowing for enhanced protection against error and a more seamless operation.  

Regarding claims 67-68, 
Von der Lippe in view of Huster teaches:
The method of claim 60 (as shown above), 

Von der Lippe in view of Huster fails to teach:
wherein messages from a driver of the construction machine to a driver of the transport vehicle are also transmitted to the reception and display device, said messages comprising start or stop signals specified by the driver of the construction machine for the driver of the transport vehicle; wherein messages are sent by a driver of the transport vehicle to an operator of the construction machine (Marsolek: Fig 3; [0034]; [0053]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of .  

Claims 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von der Lippe et al. (US 2013/0080000) in view of Huster et al. (US 2009/0044505) and Merk (US 2012/0095641).
Regarding claims 67-68, 
Von der Lippe in view of Huster teaches:
The method of claim 60 (as shown above), 

Von der Lippe in view of Huster fails to teach:
further comprising detecting a registration plate of the transport vehicle.

Merk teaches:
further comprising detecting a registration plate of the transport vehicle (Merk: [0009]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Merk with Von der Lippe in view of Huster.  Providing for vehicle registration, as .  

Allowable Subject Matter
Claims 49-50, 63 and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488